UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2007 Commission File Number: 0-26876 OAK HILL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Ohio 31-1010517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 14621 S. R. 93 Jackson, Ohio 45640 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (740) 286-3283 Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes
